Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on July 17, 2019.
Claims 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
	
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1 - Statutory Class
Is the claim to a process, machine, manufacture or composition of matter?
Claim 1 recites compatibility scoring of users in a social network.
Yes.
The claim is to a method. Therefore it is directed to a statutory category.
The claim is directed to receiving, from a first user, a request to search for compatible users; receiving, from a first/second user, a first/second set of expressed interests of the first/second user; normalizing the sets of expressed interests; calculating, for each set of second expressed, an interest compatibility score based at least in part on a probability that a user will express one or more pairs of a first normalized interest and a second normalized inters and sending, to the first user, information associated with one or more second users based on the scores.
2A Prong 1
Does the claims recite a judicial exception? Yes
Certain Methods of Organizing Human Activity Managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  The claim is a method for performing matchmaking.
2A Prong 2
Does the claim recite additional elements that integrate the exception into a practical application of the exception? No.
Apply it.
Claim 1 recites a method comprising, by one or more computing devices, thus there is nothing exceptional just ordinary fashion and/or practice. The computer is being used as a tool to perform abstract idea.  Fig. 2 discloses generic computer components.
Step 2B - Significantly More
Claim does not add significantly more.
Claim 1 recites receiving, from a first user, a request to search for compatible users; receiving, from a first/second user, a first/second set of expressed interests of the first/second user; normalizing the sets of expressed interests; calculating, for each set of second expressed, an interest compatibility score based at least in part on a probability that a user will express one or more pairs of a first normalized interest and a second normalized inters and sending, to the first user, information associated with one or more second users based on the scores.
There is nothing exceptional just ordinary fashion and/or practice. The computer is being used as a tool to perform abstract idea.  The sending step could be understood as a paper containing the relevant match information.  Further, any transmission of information via a computer device is routine and well-known.
Claims 19 and 20 also describes a system (claim 19) and a computer-readable, non-transitory storage media (claim 20. These claims only show a computerized system for storing, processing, and retrieving data.
Dependent claims 3, 4 and 5 recite a further judicial exception of a mathematical process.
Dependent claims 2 and 6-18 further refine the judicial exception (i.e., using a social graph and degrees of separation to determine matches).
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).
The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Id. at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Id. at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 15-17, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Troung et al. (US Pub. No. 2006/0059159) in view of Green et al. (US Pub. No. 2005/0289168).
Claims 1, 19 and 20: Troung discloses
receiving, from a first user, a request to search for compatible users, wherein the first user is associated with a set of first expressed interests; ([0033]-[0034]: expressed interests include whether the subscriber has contacted a candidate)
accessing one or more sets of second expressed interests of one or more second users, respectively; ([0034]: candidate’s criteria (i.e., a second user) is used to determine how much the subscriber matches the candidate)
calculating, for each set of second expressed interests, an interest compatibility score based at least in part on a probability that a user will express one or more pairs of a first normalized interest and a second normalized interest; ([0076]: Relationship Compatibility Index (RCI): A calculated score that combines the seek fit and candidate fit scores returned from Relationship (REL) Test Vectors. [0074] - Dating, matchmaking, community sites and any other external entity having a database containing peoples' dates of birth. Additional software will regularly (e.g. daily) update the database 202 by sending new-recorded profiles with dates of birth via e-mail or by other means to the database 202)
sending, to the first user, information associated with one or more of the second users based on the calculated interest compatibility scores. ([0061]-[0067]).
Troung does not disclose normalizing the set of first expressed interests and the sets of second expressed interests to obtain a set of first normalized interests and one or more sets of second normalized interests, respectively.
Green, however, discloses standardizing (i.e., normalizing) terms (i.e., expressed interests)  utilized to execute a search.  ([0013]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included normalizing interests (i.e., search terms), as disclosed by Green in the system disclosed by Troung, for the motivation of providing a method of providing ease-of-use term searching with the comprehensiveness of category searching so as to enable a more complete search to be performed and increase the likelihood of yielding useful results. (Green; [0007]).
Claims 3 and 4:  Troung does not disclose calculating a probability.
Green, however, discloses that probabilities are calculated using the equation where the target term divided by the total terms. ([0437]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included calculating probabilities, as disclosed by Green in the system disclosed by Troung, for the motivation of determining the odds of a particular word (i.e., interest) appearing. (Green; [0437]).
Claims 6, 7 and 8:  Troung does not disclose normalizing based on an interest classification process and wherein each classification corresponds to a plurality of interests.
Green, however, as combined above, further discloses these limitations ([0009]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included normalizing interests (i.e., search terms) using classification, as disclosed by Green in the system disclosed by Troung, for the motivation of providing a method of providing ease-of-use term searching with the comprehensiveness of category searching so as to enable a more complete search to be performed and increase the likelihood of yielding useful results. (Green; [0007]).
Claim 15:  Green, as combined above with Troung, further discloses pre-defined interests. ([0004]: search criteria (i.e., interests) are selectable from a pull-down window.
Claim 16:  Troung discloses an online dating service (i.e., a third-party website) ([0033]).
Claim 17:  Troung discloses a search for compatible users of an online social network. ([0033]).

Claims 2 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Troung in view of Green in view of King et al. (US Pub. No. 2002/0160339).
Claim 2:  Troung/Green does not disclose profile information comprising expressed interests.
King, however, discloses characteristics stored in a profile ([0059]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included profile information comprising expressed interests, as disclosed by King in the system disclosed by Troung/Green, for the motivation of providing a means of facilitating searching. (King; [0060]).
Claim 18:  Troung discloses sending information but does not disclose sending a profile image, mini-profile or hyperlink.
King, however, discloses sending a link to a referring web page as part of the search results.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included sending a hyperlink, as disclosed by King in the system disclosed by Troung/Green, for the motivation of providing access to important information such as contact information. (King; [0083])

Claims 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Troung in view of Green in view of Mueller et al. ( US Pub. No. 2006/0247973).
Claim 9:  Troung/Green does not disclose adjusting the score based on a commonality of interests.
Mueller, however, discloses weighting the popularity (i.e., commonality) of an item in relation to the other score parameters (thus resulting in adjusting the score).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included adjusting a score based on a commonality, as disclosed by Mueller in the system disclosed by Troung/Green, for the motivation of maximizing the relevance of the search results.
Claim 10:  Troung discloses a subscriber searching for another person in an online dating service.

Claims 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Troung in view of Green in view of Lu et al. (US Pub. No. 2005/0256866).
Claims 11-14:  Troung/Green does not disclose social graphs with nodes and edges.
Lu, however, discloses a social graph with nodes represent users and an edge represents a single degree of separation ([0116]) and where the degree of separation can be more than one ([0115]: friends of friends) and user-specified degrees of separation. ([0118]: a user can view up to some maximum degree of separation.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included social graphs with nodes and edges, as disclosed by Lu in the system disclosed by Troung/Green, for the motivation of defining a trust network (Lu; [0115]).  In matchmaking, defining an explicit trust network would provide confidence in the matchmaking results provided to a searching user.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629